Citation Nr: 1424734	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-32 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2013 for further development.  

In the February 2010 rating decision, the RO granted service connection for PTSD, and assigned a 10 percent disability rating, effective September 9, 2009.  The Veteran appealed the initial disability rating assigned.  By rating decision in October 2011, the Decision Review Officer (DRO) granted an increased rating of 50 percent, effective September 9, 2009.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  By statement received in November 2013, the Veteran stated that he worked twice a week at his business and that he "can not [sic] keep doing this it is only a matter of time."  Consequently, the Board infers a claim of TDIU, and the issue is reflected accordingly on the first page of this decision.

The issues of entitlement to service connection for headaches and seizures have been raised by the record (specifically in a statements received in September 2013 and November 2013, respectively), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO for additional development.

An October 2013 VA examination report notes that the Veteran "is planning on starting his Social Security benefits next year."  Social Security Administration (SSA) records are not associated with the claims file or electronic files.  It is unclear whether he is seeking Social Security benefits based on age (he will turn 62 in July 2014) or disability.  Since such records could be relevant to adjudication of the Veteran's claim, appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Additionally, in a statement received in September 2013, the Veteran reported being taken to Florida Hospital Altamonte Springs by ambulance due to seizures he experienced after getting into an altercation with two others at work.  He stated that after the exchange, he was "ramped up and still very angry when I passed out."  This suggests that the incident was related to a flare-up of PTSD symptoms.  Therefore, the treatment records should be obtained.  
 
As the issue of TDIU is inextricably intertwined with the increased rating issue and the service connection issues being referred to the RO, the RO should reconsider the TDIU claim after development of the aforementioned issues.

Accordingly, the case is REMANDED for the following action:

 1.  The RO should contact the Veteran and request that he clarify whether he has applied for (or intends to apply for) disability benefits from the Social Security Administration.  If so, the RO should take appropriate action to obtain copies of all SSA and medical records related to any application for disability benefits filed by the Veteran.

2.  The RO should take appropriate action to obtain outstanding private treatment records (especially, from Florida Hospital Altamonte Springs).

3.  The RO should also take appropriate action to obtain any updated VA treatment records.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal, addressed the claims being referred out and then determine whether a TDIU is warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



